POWELL, ROM W., Associate Judge,
concurring in part and dissenting in part:
I would not require a resentencing since Appellant was placed on probation. I think that all that is necessary is that the pre-trial detention time be reflected in the Court file so that it would be available in the event Appellant’s probation is revoked in the future and he is sentenced to a jail term. If this has not been done, Appellant’s counsel and the prosecutor could appear before the sentencing judge, settle the number of days to be given as a credit and the judge could direct the Clerk to enter an original amended minute entry to that effect.
I agree with my Brother Anstead that Special Condition (9) is too vague to support a revocation on that ground alone; however, I would not strike it but would construe it to provide no obligation upon the Appellant-Probationer additional to those obligations required of him in the other general and special conditions of the order.